Citation Nr: 0120748	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (formerly § 351) for additional disability, 
claimed as herpes simplex keratitis of the left eye due to 
Prednisone therapy resulting in functional blindness.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1944 to December 
1945.

Historically, in October 1986, appellant (plaintiff) filed a 
claim in the United States District Court for the Western 
District of Virginia (Federal District Court) under the 
Federal Tort Claims Act (FTCA).  In a May 1991 memorandum 
opinion and order, the Federal District Court dismissed the 
case, holding that the plaintiff failed to establish a 
proximate cause between VA's negligence and his left eye 
disorder.  That May 1991 decision was affirmed by the United 
States Court of Appeals for the Fourth Circuit (Federal Court 
of Appeals).

Appellant subsequently filed a claim for § 1151 benefits.  
However, the claim was stayed pending resolution of another 
case involving the legal standard for benefits under § 1151.  
See Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd, 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 513 
U.S. 115 (1994).  On January 26, 1995, the Chairman of the 
Board announced the lifting of the Board's stay on the 
adjudication of cases affected by Gardner involving claims 
for § 1151 benefits.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1995 rating 
decision by the Roanoke, Virginia, Regional Office (RO), 
which denied appellant's § 1151 claim for additional 
disability, claimed as herpes simplex keratitis of the left 
eye due to Prednisone therapy.  

In October 1997, the Board remanded the case to the RO for 
additional evidentiary development.  A Washington, D.C., 
hearing was held before the undersigned Member of the Board.  
In a May 13, 1999 decision, the Board denied appellant's 
§ 1151 claim for additional disability, claimed as herpes 
simplex keratitis of the left eye due to Prednisone therapy.  
In a subsequent Order, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) granted a Joint Motion for Remand, vacated 
the Board's May 13, 1999 decision, and remanded the case to 
the Board for readjudication.  

REMAND

In the September 2000 Joint Motion for Remand, incorporated 
by reference by the Court's Order, it was pointed out that 
although in October 1997, the Board had remanded the case to 
"obtain medical documents used or relied upon by the expert 
witnesses in the appellant's case before the U.S. District 
Court", and the RO had requested the U.S. Attorney's Office 
to provide such records, "[t]he parties, however, are unable 
to discern additional action by the RO in compliance with the 
Board's remand directives."  Additionally, said Joint Motion 
for Remand stated that although the October 1997 Board remand 
had requested a complete copy of the trial court record, this 
was not obtained either.  Said Joint Motion for Remand cited 
Stegall v. West, 11 Vet. App. 268 (1998), as authority for 
requesting another remand of the case to comply with the 
October 1997 Board remand directives.  

Additionally, said Joint Motion for Remand stated that "the 
Board has failed to offer adequate reasons or bases for its 
conclusion that the BVA is [']compelled['] to find 
unpersuasive" certain medical opinions by physicians 
testifying on appellant's behalf; and that the "BVA must 
provide adequate reasons or bases for its conclusion it is 
[']compelled['] to adopt the District Court's findings, in 
spite of a different evidentiary standard in the FTCA case, 
and that therefore it [']accords more probative weight to the 
two government experts.[']"  

Instant review of the four volumes of the claims folders 
indicates that pursuant to the October 1997 Board remand, the 
RO in December 1997 requested said records from the U.S. 
Attorney's Office in Roanoke, Virginia; the Federal District 
Court in Harrisonburg, Virginia; and appellant.  In a 
December 1997 letter and in a March 1998 VA Report of Contact 
form, the U.S. Attorney's Office reported that such requested 
records had been sent to the National Records Center.  
However, in said Report of Contact form, it was noted that 
such requested records were also available in Roanoke, 
Virginia; and that since the folder could not leave "their 
office", VA personnel could "go there and identify the 
material we need photocopied."  

A subsequent July 1998 VA field examination request form 
noted that such records should be obtained.  However, it is 
unclear whether all of the reports of contact were part of 
the record before the Parties.  Some available records were 
obtained, and there will be an attempt to obtain any 
additional evidence pursuant to Court Order.

Therefore, pursuant to the September 2000 Joint Motion for 
Remand, the RO should attempt to obtain from appropriate 
sources, including the appropriate U.S. Attorney's Office, 
any additional, available medical documents used or relied 
upon by the expert witnesses in the appellant's case before 
the U.S. District Court and a complete copy of the trial 
court record.  

Additionally, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  It is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to obtain from 
appropriate sources, including the 
appropriate U.S. Attorney's Office, 
copies of any additional, available 
medical documents used or relied upon by 
the expert witnesses in the appellant's 
case before the U.S. District Court and a 
complete copy of the trial court record.  
Any records obtained should be associated 
with the claims folders.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folders 
should contain documentation of the 
attempts made.  If such records are not 
available, this should be so stated for 
the record.  The appellant and his 
attorney should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

2.  Thereafter, and whether or not 
additional records are received, the RO 
should undertake any additional 
development deemed appropriate, 
particularly with consideration of the 
Veterans Claims Assistance Act of 2000.  
Additional development, if deemed 
necessary, should include obtaining 
review of the entire claims folders by 
appropriate VA physician(s), such as an 
ophthalmologist, immunologist, and/or a 
viral disease specialist, to reconcile 
the conflicting medical opinions as to 
the etiology of appellant's herpes 
simplex keratitis of the left eye.  

3.  The RO should review any additional 
evidence and readjudicate the § 1151 
benefits appellate issue, with 
consideration of applicable court 
precedents and statutory and regulatory 
provisions.  It is reiterated that all 
appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

Thereafter, to the extent the benefit sought is not granted, 
the appellant and his attorney should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until he is notified.  No opinion as to the 
outcome in this case is intimated by the action taken herein.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


